Citation Nr: 0003819	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-13 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected flat feet, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an effective date prior to January 24, 
1994 for the grant of service connection for flat feet. 

REPRESENTATION

Appellant represented by:	Caleb M. Pilgrim, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1969.

In a February 1997 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
submitted to warrant reopening the claim of service 
connection for bilateral pes planus, and granted the claim of 
service connection for that disability.  

The issues stated on the face of this decision came to the 
Board from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which reflects the grant of service connection 
for bilateral pes planus and the assignment of a 10 percent 
rating, effective January 24, 1994.  In March 1997, the 
veteran submitted his notice of disagreement with the 
assigned rating and the effective date, and a supplemental 
statement of the case was issued.  In August 1998, the RO 
accepted as timely, the veteran's substantive appeal since he 
had complied with information he was provided.  See Deferred 
Rating Decision dated in September 1998.  

In a January 1999 decision, the RO assigned an increased 
rating of 30 percent for bilateral pes planus, effective 
December 9, 1998.  As a 30 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

As per his request, the veteran was afforded a personal 
hearing.  In May 1999, the veteran appeared and testified 
before the undersigned at the RO.  At that time, he presented 
additional evidence with the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(1999). 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  For the period of January 24, 1994 to June 9, 1997, the 
veteran's bilateral pes planus was manifested by complaints 
of chronic pain and findings of tenderness due to the pes 
planus, comparable to moderate, acquired bilateral flat foot 
with pain on manipulation and use of the feet.

3.  As shown on an examination conducted by the veteran's 
private physician on June 10, 1997, the veteran's bilateral 
pes planus is manifested primarily by complaints of pain, the 
inability to walk or stand for prolonged periods of time, 
marked pronation, inner displacement and abduction of the 
foot, and spasm in the tendo-Achilles area in the back of the 
leg because of the equinus or tightened condition of these 
deformities; characteristic of pronounced bilateral acquired 
flat foot, not improved by orthopedic shoes or appliances. 

4.  After his separation from service, the veteran filed a 
claim of entitlement to service connection for bilateral pes 
planus that VA received in October 1969, but the claim was 
denied in April 1970. 

5.  In August 1980, VA received the veteran's claim of 
entitlement to service connection for bilateral pes planus, 
and the RO denied the claim in January 1981.

6.  On January 24, 1994, VA received the veteran's claim of 
service connection for bilateral pes planus, which the RO 
refused to reopen in August 1994, and the veteran appealed 
that decision to the Board.  

7.  In a February 1997 decision, the Board found that new and 
material evidence had been submitted to reopen the claim and 
that, considering all the evidence, the reopened claim for 
service connection for bilateral pes planus was granted.  
Thereafter, the RO implemented the Board's decision in a 
March 1997 rating action, and set January 24, 1994 as the 
effective date for service connection. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for service-connected bilateral pes planus for the period 
from January 24, 1994 to June 9, 1997 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5278, 
5283, 5284 (1999).

2.  The criteria for an evaluation of 50 percent for service-
connected bilateral pes planus from June 10, 1997 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for an effective date prior to January 24, 
1994, for the grant of service connection for bilateral pes 
planus, have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records document the diagnosis and 
treatment of bilateral pes planus in 1968.  Ultimately, in 
July 1969, the Medical Board determined that the veteran had 
permanent pes planus that existed prior to his entry into 
service and that rendered him unfit for duty.  However, the 
veteran's service separation examination in August 1969 found 
his feet to be normal, and he was found to be fit for 
service. 

In October 1973, while incarcerated with the Connecticut 
Department of Corrections, the veteran complained of 
symptomatic pes planus, and the treating podiatrist 
recommended a contour mold shoe, size 9 1/2 E.  In June 1980, 
while still incarcerated, the veteran was treated for a pes 
planus type foot with a calcaneal valgus deformity causing 
crushing pain on the lateral malleolus.  Radiographs were 
recommended.  The treating physician examined the radiographs 
and observed gross flattening of both plantar arches, with 
bone development satisfactory and joints clear.  The 
physician's diagnosis included bilateral hallux valgus.

On VA examination of October 1994, the veteran presented 
complaints of chronic pain of both feet secondary to 
bilateral pes planus.  The examination of the musculoskeletal 
system was negative for diseases and injuries, as well as 
scars.  Regarding functional effects, the examiner recorded 
that there was normal range of motion without restriction, 
and no atrophy.  The feet were tender bilaterally secondary 
to his bilateral pes planus.  The examiner diagnosed 
bilateral pes planus.

In November 1996, in connection with his appeal for service 
connection for flat feet, a hearing was conducted at the RO 
before the undersigned.  At that hearing, the veteran 
testified to the condition of his feet prior to and during 
service.  He testified that after he received a medical 
discharge from service, he could not get VA treatment for his 
pes planus and could not find employment because of his 
condition.  He testified that his pes planus has persisted 
from service until the present time, though for much of his 
post service period he was unable to obtain treatment for his 
pes planus because he could not afford it.  He testified, in 
effect, that he first obtained treatment for his pes planus 
post service while incarcerated with the Connecticut 
Department of Corrections.

In a February 1997 decision, the Board reopened the claim of 
service connection for bilateral pes planus, and granted the 
claim.  In a March 1997 rating action, the disability was 
rated as 10 percent disabling, effective January 24, 1994. 

In June 1997, the veteran was afforded a VA examination.  The 
following was noted on the examination of the musculoskeletal 
system: intact muscle strength 5/5 in all planes to his 
thigh, gluteal muscles, quadriceps, hamstrings, tibialis 
anterior and gracilis muscle; 5/5 muscle strength of the 
inverted and everted foot symmetrical and bilaterally; 
limited range of motion bilaterally of the 
metatarsophalangeal joints with 10 degrees dorsiflexion and 
20 degrees plantar flexion in a non-weightbearing attitude, 
mild bony prominence of the joints on the dorsal aspect of 
the metatarsal head; clinically and biochemically 
demonstrates a mild forefoot valgus, bilateral, with a mild 
rear foot varus; forefoot valgus is approximately 3 degrees 
and rear foot varus was approximately 2 degrees varus; and 
normal first rate range of motion with about 1.5 centimeter 
total excursion and the first metatarsal head is neither in a 
dorsiflexed or plantarflexed attitude, relative to 2nd 
through 5th metatarsal heads.  The examiner reported a 
diagnostic impression of right and left flexible flatfoot 
with associated hallux limitus right and left first 
metatarsophalangeal joints, and further noted that the 
ultimate diagnosis would be flexible pes plano valgus with 
hallux limitus bilateral for both conditions.  

In a June 1997 letter, Dr. David C. Novicki, a podiatrist, 
reported that the marked pronation of the veteran's feet on 
both sides is maximal.  The radiographs revealed almost 
vertical talus position of the foot with a zero calcaneal 
inclination angle bilaterally.  There is marked abduction of 
the forefoot bilaterally and he has early hallux abducto 
valgus deformity development and hammertoe development, both 
secondary to marked long-term pronation.  There is marked 
pronation throughout the course of his gait.  His foot does 
not come out of the pronated position when attempting to toe-
stand, which indicates a fixed structural type of pes planus 
deformity.  Dr. Novicki discussed the use of orthotics, and 
that depending on his cardiovascular status, surgery might be 
an option.  Dr. Novicki reported a diagnosis of fixed pes 
valgo planus deformities, flatfoot deformities of the most 
severe nature.  It was also noted that the veteran was 
suffering from tinea pedis or athlete's foot skin infection, 
early hallux abducto valgus deformity bilaterally, hammertoe 
deformities, and marked onychomycosis with destructive 
changes that particularly affect the left and right fifth 
toenails.  Regarding his prognosis, Dr. Novicki reported that 
there is the likelihood that the veteran would need to 
undergo a very debilitating and extensive rearfoot surgical 
procedure on both feet in order to give him a foot that is 
capable of functioning without pain.  The orthotics would be 
fashioned prior to consideration of surgical intervention. 

A VA examination was conducted in December 1998.  The 
examiner observed that the veteran was in a severe pronated 
stance position with the calcaneus in a valgus position.  
Upon standing on his toes, the foot remained in the pronated 
position throughout bilaterally.  There was 0 degrees 
dorsiflexion of the foot on the ankle with both the knee 
extended and flexed bilaterally.  There was pain with 
inversion and plantar flexion of the foot bilaterally.  
Muscle strength was within normal limits bilaterally.  Range 
of motion of the first metatarsophalangeal joint was within 
normal limits bilaterally.  The examiner diagnosed severe pes 
valgoplanus bilaterally, and noted that the veteran could 
benefit from custom fabricated orthotics and possible 
surgical correction in the future.  X-rays revealed pes 
planus in an otherwise unremarkable right foot.  

In a January 1999 rating action, the RO determined that a 30 
percent rating was warranted for service-connected bilateral 
pes planus.  An effective date of December 9, 1998 was 
assigned.  

In a May 1999 letter, Dr. Novicki noted that the veteran 
initially presented to his office on June 10, 1997.  
Radiographs taken on this visit revealed significant 
flattening of the feet.  He demonstrates an almost vertical 
talus position with a negative calcaneal inclination angle.  
There are profound arthritic changes in the midtarsal and 
subtalar joint areas and marked abduction of the midfoot.  He 
has what is known as a z-foot deformity, which is an 
uncontrollable flat foot deformity.  Dr. Novicki commented 
that given the severity and fixed attitude of the arthritic 
painful flat feet, the condition will be unresponsive to 
conservative care.  Dr. Novicki further noted that the 
veteran's cardiovascular condition presented a complication 
with regard to the option of surgery.  In observing his 
ambulation, the veteran was clearly in pain when walking 
without footgear on.  When asked to stand up on his toe area, 
he could not reduce the deformed position, and got up on his 
toes in a fixed pronated or flattened position that was very 
painful.  Dr. Novicki expressed his doubt as to whether an 
attempt to fabricate orthotic devices would have any 
substantial beneficial results.  Dr. Novicki went on to 
comment that the veteran has the worst form of bilateral 
acquired foot deformity that is identifiable, and opined that 
a 50 percent rating should be assigned since the veteran has 
all of the components of severe acquired flat foot deformity 
such as marked pronation, inner displacement and abduction of 
the foot, and spasm in the tendo-Achilles area in the back of 
the leg because of the equinus or tightened condition of 
these deformities.  

During his personal hearing in May 1999, the veteran 
recounted the history of his condition, and discussed how his 
bilateral foot condition has affected his ability to maintain 
employment.  Most of the types of work he engaged in involved 
standing on his feet for prolonged periods of time, and he 
was not able to maintain employment for more than six months 
to a year due to absenteeism.  He also noted that he cannot 
walk long distances due to his condition, and that the 
condition has affected his ability to engage in activities 
with his family.  He mentioned that the option of surgery has 
been discussed, but that his cardiovascular condition would 
present certain risks if he were to have the surgery.  The 
veteran also testified that the severity of his condition was 
not adequately described and properly noted in the records.  
The veteran also asserted that the effective date for the 
rating should go back to the day after he was discharged from 
service, rather than the 1994 date assigned. 

II.  Legal Analysis

A.  Higher Initial Rating for Bilateral Pes Planus

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the evaluation of orthopedic disabilities, the 
Board points out that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.

Service connection is currently in effect for bilateral pes 
planus, rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  Diagnostic Code 5276 
contemplates acquired flatfoot.  A 10 percent evaluation is 
assigned for moderate unilateral or bilateral acquired flat 
foot when there is moderate acquired flat foot with the 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  A 30 percent evaluation is assigned for severe 
bilateral acquired flat foot when there is objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A maximum evaluation of 
50 percent is assigned for pronounced bilateral acquired flat 
foot when there is marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances. 

In this case, the veteran is in disagreement with the initial 
rating assigned for his service-connected bilateral pes 
planus.  Thus, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the disability at issue, the 
Board does find that with regard to the assignment of an 
increased rating of 50 percent, discussed below, that the 
increase in disability was demonstrated when Dr. Novicki 
examined him in June 1997. 

For the period from the initial effective date of January 24, 
1994 to June 9, 1997, the Board finds that the 10 percent 
rating adequately reflects the degree of disability 
demonstrated by the evidence of record.  Essentially, the 
service and post service records document an ongoing problem 
with bilateral pes planus, and at the time of the VA 
examination in October 1994, the examiner noted tenderness 
due to the pes planus.  However, the disability picture 
presented at the time of the VA examination in October 1994 
does not reflect findings that would warrant a 30 percent 
rating.  On that same examination in October 1994, the feet 
demonstrated a normal range of motion without restriction and 
there was no atrophy.  These findings clearly do not 
represent a disability picture that would warrant a 30 
percent rating since there were no findings of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  The most that had been shown at that time was 
chronic pain and tenderness.  Therefore, there is not a 
question as to which of the evaluations should apply.  
38 C.F.R. § 4.7 (1999).  The 10 percent rating assigned under 
Diagnostic Code 5276 adequately represented the disability 
picture shown for the period beginning on January 24, 1994 
until the demonstration of an increase on June 10, 1997.  
Also, for this period, Diagnostic Codes other than 5276 would 
not have provided a basis to assign a higher evaluation.  
Clearly, given the diagnosis of pes planus and the recorded 
manifestations of the disability, higher ratings available 
under other Diagnostic Codes for disorders such as acquired 
claw foot (5278), malunion or nonunion of tarsal or 
metatarsal bones (5283), or foot injuries (5284), are not for 
consideration.  

In this case, the evidence shows that in June 1997, the 
veteran's podiatrist, Dr. Novicki commented that the veteran 
has flatfoot deformities of the most severe nature, which 
clearly suggests that the veteran was suffering from 
pronounced bilateral pes planus at that time.  In comparison 
to prior reports of record, including the VA examination in 
1994, Dr. Novicki's comments also demonstrate that there was 
an increase in disability when he examined the veteran.  The 
severity of the condition, including pain, is further 
discussed in the December 1998 VA examination report, and the 
most recent letter of May 1999 from Dr. Novicki.  From the 
letters, it is apparent that Dr. Novicki has followed the 
veteran's condition for almost two years, and that initially 
it was thought that orthotics could be used to correct his 
condition.  However, Dr. Novicki's comments in the May 1999 
letter indicate that conservative therapy would not be 
beneficial, and that the veteran essentially must consider 
surgery which could risk his overall health given his 
cardiovascular condition.  Additionally, Dr. Novicki clearly 
pointed out that the veteran's condition is manifested by the 
specific criteria used to rate this condition as 50 percent 
disabling.  Dr. Novicki reported that there is marked 
pronation, inner displacement and abduction of the foot, and 
spasm in the tendo-Achilles area in the back of the leg 
because of the equinus or tightened condition of these 
deformities.  Therefore, the evidence clearly shows that the 
criteria for a 50 percent rating have been met, dating back 
to the report of the June 1997 examination conducted by Dr. 
Novicki.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5276 
do not provide a basis to assign an evaluation higher than 
the 50 percent rating assigned by this decision.  The 
schedule does not provide a higher rating for this condition.  

Here, the preponderance of the evidence does not favor the 
veteran's claim for a higher initial rating for bilateral pes 
planus for the period from January 24, 1994 to June 9, 1997, 
but it does support the veteran's claim for an increased 
rating of 50 percent from June 10, 1997.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.

B.  Earlier Effective Date

After his separation from service, the veteran filed a claim 
of entitlement to service connection for bilateral pes planus 
which VA received in October 1969.  Pursuant to his claim, a 
VA examination was scheduled, but the veteran failed to 
appear.  The claim was denied in April 1970.  In August 1980, 
VA received the veteran's claim of entitlement to service 
connection for bilateral pes planus.  In January 1981, the RO 
denied the claim.  The RO decisions became final since 
appellate action was not initiated.  

On January 24, 1994, VA received the veteran's claim for 
bilateral pes planus.  The RO refused to reopen the claim in 
August 1994, and the veteran appealed that decision to the 
Board.  In a February 1997 decision, the Board found that new 
and material evidence had been submitted to reopen the claim 
and that, considering all the evidence, the reopened claim 
for service connection for bilateral pes planus was granted.  
The RO thereafter implemented the Board's decision in a March 
1997 rating action, and set January 24, 1994 as the effective 
date for service connection.  However, the veteran argues 
that the grant of service connection for bilateral pes planus 
should be effective from the day after his discharge from 
service, August 14, 1969.  

Legal authority provides that where a finally adjudicated 
claim is reopened with new and material evidence, the 
effective date for benefits will be the date of VA receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400, (q), (r) (1999).  Therefore it is clear 
that service connection for bilateral pes planus may be 
effective no earlier than the date the veteran's application 
to reopen his claim with new and material evidence was 
received by the RO.  Such date is January 24, 1994, and has 
already been assigned by the RO.  As a matter of law, an 
earlier effective date must be denied.  Where a claim is 
absent of legal merit or there is a lack of entitlement under 
the law, the claim must be terminated.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

ORDER

Entitlement to a rating greater than 10 percent for bilateral 
pes planus for the period from January 24, 1994 to June 9, 
1997 has not been established, and the appeal is denied.  

Entitlement to a 50 percent rating for bilateral pes planus 
from June 10, 1997 has been established, and the appeal is 
granted subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to an effective date prior to January 24, 1994 
for service connection for bilateral pes planus has not been 
established, and the appeal is denied.  


REMAND

In this case, the veteran presented testimony in May 1999 
regarding his inability to maintain employment due to 
absenteeism due to his service-connected bilateral pes 
planus.  Also, as discussed above, the veteran has been 
awarded the maximum rating available for this disability.  
However, the Board does not have jurisdiction to adjudicate 
the issues of an extraschedular rating or unemployability in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
VA's General Counsel has held that the question of 
entitlement to a total rating based on individual 
unemployability is not inextricably intertwined with the 
question of entitlement to a higher schedular rating, and 
that the proper method of returning the case to the RO for 
further action is by remand rather than referral.  VAOPGCPREC 
6-96.



Accordingly, this matter is REMANDED for the following 
action:

The RO should adjudicate the claim for 
an extraschedular rating under § 
3.321(b)(1), and unemployability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

